In the

    United States Court of Appeals
                For the Seventh Circuit
                   ____________________
No. 20-1720
VICTOR MEJIA-PADILLA,
                                                        Petitioner,
                               v.

MERRICK B. GARLAND,
Attorney General of the United States,
                                                       Respondent.
                   ____________________

                    Petition for Review of an Order
                 of the Board of Immigration Appeals
                           No. A200-558-095
                   ____________________

     ARGUED DECEMBER 2, 2020 — DECIDED JUNE 29, 2021
                ____________________

   Before EASTERBROOK, RIPPLE, and ROVNER, Circuit Judges.
    ROVNER, Circuit Judge. Petitioner Victor Mejia-Padilla
(“Mejia”) seeks review of an order of the Board of Immigra-
tion Appeals sustaining the denial of his statutory motion to
reopen his deportation proceeding, which he filed more than
six years after that proceeding closed. Mejia sought reopening
on the ground that the notice to appear that initiated his de-
portation proceeding was defective under Pereira v. Sessions,
2                                                             No. 20-1720

138 S. Ct. 2105 (2018), with the result that he continued to ac-
crue time in the United States toward the 10-year threshold
for seeking cancellation of removal and is now eligible to seek
such relief. Because Mejia forfeited any objection to the defi-
ciency in the notice to appear by not timely raising it in the
removal proceeding and has not shown cause for forfeiture
nor prejudice resulting from the defect in the notice, we deny
the petition for review.

                                        I.
    Mejia, a native and citizen of Mexico, entered the U.S.
without inspection in 2005 and has lived here continuously
since that time. He is married to a Mexican national who like
him has no legal status in the U.S.; together, they have two
children who were born here and are thus U.S. citizens. In
2011, he was placed in removal proceedings. The initial notice
to appear that was served on Mejia did not include the date
and time of the initial immigration hearing and thus did not
comply with the governing statute, 8 U.S.C. § 1229(a)(1)(G)(i);
Pereira, 138 S. Ct. 2105. As was typical prior to the Pereira de-
cision,1 a follow-up notice of hearing filled in that gap and
Mejia appeared pro se for his initial hearing and all subsequent
hearings. In March 2012, an immigration judge sustained the
charge of his inadmissibility, granted Mejia voluntary depar-
ture to Mexico—the only relief for which he was eligible at
that time—gave him until July 19, 2012, to depart the United


    1 In Pereira, the Court noted that “the Department of Homeland Secu-
rity (DHS), at least in recent years, almost always serves noncitizens with
notices that fail to specify the time, place, or date of initial removal hear-
ings whenever the agency deems it impracticable to include such infor-
mation.” 138 S. Ct. at 2811.
No. 20-1720                                                    3

States, and alternatively ordered him removed in the event he
did not depart the country voluntarily by that date. Both par-
ties waived any appeal. As it turned out, Mejia did not depart
the U.S. and, although he became removable as of July 19,
2012, ICE’s Chicago Enforcement and Removal Office instead
placed him under an order of supervision. Mejia has complied
with the terms of that order and has remained in the U.S. since
that time.
    In June 2018, the Supreme Court held in Pereira that a no-
tice to appear which fails to specify the time and place at
which a removal proceeding will take place, as expressly re-
quired by the governing statute, 8 U.S.C. § 1229(a)(1)(G)(i), is
insufficient to trigger the “stop-time” rule ending a non-citi-
zen’s period of continuous presence in the United States,
8 U.S.C. § 1229b(d)(1)(A). The length of time a non-citizen has
been continuously present in this country has a direct bearing
on his ability to seek relief from deportation. In particular, an
undocumented person like Mejia must have accrued 10 years
of continuous presence in this country in order to become el-
igible for cancellation of removal, a form of discretionary re-
lief available to a non-permanent resident who is of good
moral character, does not have a specified criminal history,
and can show that his removal from the U.S. would impose
an “exceptional and extremely unusual hardship” to a
spouse, parent, or child who is either a U.S. citizen or lawful
permanent resident. § 1229b(b)(1).
   Within 30 days after the Supreme Court decided Pereira,
Mejia filed with the immigration court what he styled as a
motion to reconsider, see 8 U.S.C. §1229a(c)(6), but which also
sought to reopen the removal proceeding, see 8 U.S.C.
§ 1229a(c)(7). The reconsideration portion of the motion
4                                                             No. 20-1720

asserted that in view of the defect in the notice to appear is-
sued to Mejia, jurisdiction had never vested in the immigra-
tion court. Mejia therefore asked the court to reconsider its re-
moval order and terminate the removal proceeding. With re-
spect to reopening, Mejia noted that because the defective no-
tice to appear did not trigger the stop-time rule, he had now
accrued the ten years of continuous presence in the United
States necessary to seek cancellation of removal. He asked the
court to reopen the removal proceeding for that purpose, and
he submitted evidence with his motion supporting his re-
quest.2 Anticipating that the court might deem his dual re-
quests for reconsideration and reopening untimely, as they
were filed years after his removal was ordered, he argued that
the time limits on such motions (30 days for motions to recon-
sider and 90 days for motions to reopen) should be equitably
tolled in light of the sea change that Pereira had effected in the
case law as to notices to appear. In the alternative, Mejia asked
the court to exercise its authority to, at any time, sua sponte
reconsider or reopen the removal proceeding. See 8 C.F.R.
§ 1003.23(b)(1); Matter of J–J–, 21 I. & N. Dec. 976, 984 (B.I.A.
1997).
    Shortly after Mejia filed his motion, the Board of Immigra-
tion Appeals held in Matter of Bermudez-Cota, 27 I. & N. Dec.
441, 447 (B.I.A. 2018), that the required components of a notice
to appear need not be set forth in a single document, and so
long as a second notice fills in the details as to the time and
place of a removal proceeding that were missing from the

    2 “Unlike motions to reconsider, motions to reopen ask the Board to
reconsider its earlier decision based on facts or evidence not available at
the time of the original decision.” Hernandez-Alvarez v. Barr, 982 F.3d 1088,
1096 (7th Cir. 2020) (cleaned up).
No. 20-1720                                                     5

initial notice to appear (as was true in Mejia’s case), the two
documents may, taken together, satisfy the statute (and thus
legitimately convene a removal proceeding).
   The immigration judge denied Mejia’s motion to recon-
sider and reopen on the basis of Bermudez-Cota. In a one-line
order, the judge noted that Mejia had not addressed the BIA’s
decision in that case.
   Mejia then filed a second motion to reconsider, this time
addressing the Board’s decision in Bermudez-Cota and asking
the immigration judge to rethink her adverse ruling on his
underlying motion to reconsider or reopen the removal pro-
ceeding.
   The immigration judge denied Mejia’s request, indicating
that he had not meaningfully distinguished Bermudez-Cota.
Mejia appealed the denial of his motion to reconsider or reo-
pen the removal proceeding to the BIA.
    The Board dismissed Mejia’s appeal. The Board in the first
instance noted that Mejia’s (second) motion to reconsider was
barred both in time (it was filed more than 30 days after he
was ordered removed) and number (the statute allows only
one motion to reconsider, but Mejia had filed two, the second
of which addressed the immigration judge’s reliance on Ber-
mudez-Cota). As to the merits of the motion, the Board, citing
a line of this court’s post-Pereira cases beginning with Ortiz-
Santiago v. Barr, 924 F.3d 956, 963–64 (7th Cir. 2019), noted that
the statutory requirement that a notice to appear include the
date, time, place of a removal hearing is not a jurisdictional
requirement but rather a claim-processing rule that must be
raised in a timely manner in order to warrant dismissal of the
proceeding. “[Mejia] does not claim that he made a timely
6                                                    No. 20-1720

objection in this case nor has he shown any prejudice from the
absent information in the NTA, which was cured in a timely
manner.” A.R. 4. The Board also pointed out that Mejia had
not yet acquired 10 years of continuous presence in the United
States when the immigration judge closed the removal pro-
ceeding in 2012. Finally, the Board was not persuaded that sua
sponte reopening of Mejia’s case was warranted. “The accrual
of additional equities while the respondent remained in the
United States following the expiration of his voluntary depar-
ture period [which presumably included the fact that Mejia
had now met the 10-year eligibility threshold for cancellation
of removal] does not constitute an exceptional circumstance
which would merit sua sponte reopening.” A.R. 4.
                                 II.
    Mejia’s petition for review of the Board’s decision is fo-
cused on his request to reopen the removal proceeding so that
he could pursue cancellation of removal. Mejia does not chal-
lenge the Board’s rejection of his request for reconsideration,
which was premised on the notion that the omissions in the
notice to appear deprived the immigration court of jurisdic-
tion over the removal proceeding. As the Board correctly rec-
ognized, and as our discussion below elucidates, our post-Pe-
reira cases foreclose that line of argument. So Mejia is left to
argue that the immigration judge, and in turn the Board, erred
in deciding that he is not entitled to reopening of the proceed-
ing in order to pursue cancellation of removal, now that he
has met the eligibility threshold for seeking such relief. In this
respect, Mejia does not challenge the Board’s decision insofar
as it concerned sua sponte reopening, a decision that was ren-
dered on the merits of Mejia’s request and is beyond our pur-
view to review. See Fuller v. Whitaker, 914 F.3d 514, 519 (7th
No. 20-1720                                                            7

Cir. 2019). Rather, he challenges the Board’s rejection of his
statutory motion to reopen, which the Board did not explicitly
address but which the immigration judge rejected on the
strength of the Board’s decision in Bermudez-Cota.
    As an initial matter, we may take it as a given that Mejia is
now eligible to seek cancellation of removal. He has lived in
this country without interruption since he entered without in-
spection in 2005. Had the notice to appear issued in 2011 con-
tained the date and time of the initial hearing along with all
of the other statutorily required information, that notice
would have triggered the stop-time rule and left Mejia short
of the 10 years’ presence necessary for him to seek cancella-
tion of removal. But the notice did not include the date and
time of the hearing, and Pereira makes plain that it was there-
fore insufficient to stop the clock on Mejia’s cognizable pres-
ence in the United States. The Board’s decision in Bermudez-
Cota posited that a follow-up notice including date and time
information can nonetheless cure the problem and trigger the
stop-time rule, but the Supreme Court’s more recent decision
in Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), scotches that
notion.3
    Nonetheless, Mejia faces two insurmountable obstacles to
reopening: the untimeliness of his motion to reopen, and his
forfeiture of the defect in the notice to appear. Mejia was re-
quired to file any statutory motion to reopen within 90 days
after he was ordered removed. 8 U.S.C. § 1229a(c)(7)(C)(i);


    3 This circuit never endorsed the Board’s rationale in Bermudez-Cota.
See Ortiz-Santiago, 924 F.3d at 962 (“It appears to us that Bermudez-Cota
brushed too quickly over the Supreme Court’s rationale in Pereira and
tracked the dissenting opinion rather than the majority.”).
8                                                    No. 20-1720

8 C.F.R. § 1003.23(b)(1). His motion invoking the Supreme
Court’s 2018 decision in Pereira was filed six years after that
deadline. Mejia argues here as he did before the immigration
judge and the Board that the 90-day time deadline should be
equitably tolled. He reasons that Pereira worked a fundamen-
tal change in the jurisprudence concerning incomplete notices
to appear: Prior to Pereira, this circuit, like most others, had
held that omissions in a notice to appear could be cured by a
follow-up notice of hearing so that the clock stopped on an
alien’s continuous presence in the United States and his eligi-
bility for cancellation of removal. See Dababneh v. Gonzales, 471
F.3d 806, 809–10 (7th Cir. 2006). Pereira cleared away that en-
trenched line of precedent and, in Mejia’s view, opened the
door for the first time to the argument he now pursues in fa-
vor of reopening. But our post-Pereira cases make clear to the
contrary that such a defect in the notice to appear was always
evident as a matter of what the statute’s plain language re-
quired, and consequently nothing prevented Mejia from rais-
ing that defect in 2012. In the language of these cases, Mejia
forfeited his objection to the faulty notice by not timely raising
it in the removal proceeding, and he is precluded from relying
on the defective notice now in order to pursue cancellation of
removal in a reopened removal proceeding unless he can
demonstrate cause and prejudice. These cases also make plain
why Mejia cannot rely on equitable tolling to excuse the late-
ness of his motion to reopen.
   In Ortiz-Santiago v. Barr, supra, 924 F.3d 956, for example,
the petitioner argued that because the notice to appear origi-
nally sent to him lacked the requisite time and date infor-
mation, subject matter jurisdiction never vested in the immi-
gration court and he was never properly placed in removal
proceedings. This court concluded that the statutory
No. 20-1720                                                     9

requirement that a notice to appear include the hearing’s date,
time, and place is not a jurisdictional requirement—such that
it can be raised at any time—but rather is a claim-processing
rule that, although it may support dismissal of a proceeding,
can be forfeited if not raised in a timely manner. Id. at 963–64.
The court recognized that until Pereira, an objection based on
missing information in the original notice would have been
deemed meritless based on Dababneh (and similar holdings in
most other circuits). Id. at 964. But by the time of Ortiz-Santi-
ago’s removal hearing in 2016, the Third Circuit had parted
ways with this circuit. Thus, nothing prevented Ortiz-Santi-
ago from invoking the clear text of the statute and the Third
Circuit’s decision in contesting the validity of his notice to ap-
pear. Id. Consequently, he had forfeited any objection based
on any defect in the notice. Id. Moreover, there was no evi-
dence he was prejudiced in terms of his ability to appear and
respond to the notice and contest his removal. Id. at 964–65.
Had he sought dismissal of the removal proceeding in a
timely manner based on the defect in the notice to appear, a
new notice correcting the defect could have been issued and
the case would have proceeded in the normal course. Id.
    Similarly, in United States v. Manriquez-Alvarado, 953 F.3d
511 (7th Cir. 2020), the defendant in a 2018 illegal re-entry
prosecution sought to collaterally attack the removal order
that formed the predicate for his prosecution on the ground
that the original notice to appear in his 2008 removal proceed-
ing did not include a date for his first hearing, rendering the
entire proceeding and the order of removal invalid. The abil-
ity to attack the removal order collaterally depended in part
on him showing that there was no available remedy in 2008
for the defect in the notice to appear. Id. at 513. Manriqez-Al-
varado argued that it would have been “futile” for him to
10                                                  No. 20-1720

challenge the notice in 2008 (whether before the immigration
judge or on appeal to the Board), given that the Pereira deci-
sion was 10 years off and existing circuit precedent was
squarely against him. But we explained that what mattered
was whether an objection was available to him in 2008, not
whether such an objection would have been futile. Id. at 513–
14. And an objection to the sufficiency of the notice to appear
indeed was available to Manriquez-Alvarado: “Pereira inter-
preted a statute that long predates 2008. Manriquez-Alvarado
was free to rely on that statute.” Id. at 513. Had he made such
an argument, his case, rather than Pereira’s, might have been
the one that the Supreme Court took to set the favorable prec-
edent. Id. More likely, the agency might simply have cor-
rected the problem by issuing a new notice with the requisite
information. Id. So in no sense was relief “unavailable” to
Manriquez-Alvarado in 2008, such that he could be excused
for not seeking relief for the defective notice in a timely man-
ner and permitted to instead pursue such relief collaterally.
Id. at 513–14.
    Finally, in circumstances closer to those presented here,
this court concluded that Pereira did not permit an alien to re-
open her removal proceeding in order to belatedly seek can-
cellation of removal. Chen v. Barr, 960 F.3d 448 (7th Cir. 2020).
Chen was placed in removal proceedings by way of a defec-
tive notice to appear in 2010. She did not challenge the defect
in the notice, nor did she seek cancellation of removal, alt-
hough as a factual matter she had been present in the U.S. for
10 continuous years by the time her protracted removal pro-
ceeding came to a close: her removal order became final in
2017, before Pereira was decided. After Pereira was decided
the following year, Chen sought to reopen the proceeding, ar-
guing that the defect in the notice to appear, as laid bare by
No. 20-1720                                                   11

Pereira, had allowed the clock on her presence in the U.S. to
keep running, such that she was now able to seek cancellation
of removal. In weighing Chen’s request, we asked “whether
Chen made a timely objection [to the defective notice] or can
show excusable delay and prejudice.” Id. at 451. “The answer
to all three is ‘no.’” Id. We noted that notwithstanding adverse
circuit precedent in 2010 as to the validity of the notice to ap-
pear, Chen nonetheless could have challenged the notice
based on the language of the statute. “[A]dverse precedent in
a local court of appeals does not excuse omitting a legal argu-
ment, unless it is one a knowledgeable lawyer could not have
imagined.” Id. (citing Bousley v. U.S., 523 U.S. 614, 622-23, 118
S. Ct. 1604, 1611 (1998)). Chen therefore lacked cause for her
failure to make a timely challenge to the defective notice. Id.
Chen could not show prejudice either. She appeared for the
original hearing (and thus could not show that she lacked
knowledge as to the time and place of the hearing); moreover,
had she objected to the adequacy of the notice at the time, “the
agency could have cured the problem on the spot, and the
hearing would have continued.” Id. at 451. “Chen has never
argued that she was prejudiced by the delivery of the statu-
tory information in two documents rather than one. (A cure
in December 2011 [when the first hearing took place] would
have stopped time before Chen reached 10 years’ presence.)”
Id. We went on to point out that if anything, it was the agency
that would be prejudiced by allowing Chen to seek relief at
this juncture, when the notice defect she was relying upon
was one that the agency could have fixed had it been raised
before Chen acquired the 10 years of continuous residence that
would render her eligible for cancellation of removal. Id. at
452.
12                                                   No. 20-1720

    These cases make clear that a flaw in the original notice to
appear is one that can be forfeited, and Mejia did forfeit it by
not making a timely objection to the notice at the outset of the
removal proceeding. Although Pereira obviously had not yet
been decided and existing circuit precedent was against Mejia
in 2011 and 2012, the plain language of the statute was in his
favor and on that basis he could have challenged the suffi-
ciency of the notice to appear by asking the judge to dismiss
the proceeding. He did not, and he has not shown cause that
would excuse this failure. Nor has Mejia shown that he was
prejudiced by the defect in the notice. As we noted in Hernan-
dez-Alvarez v. Barr, “Ortiz-Santiago’s prejudice inquiry does
not focus on prejudice derived from the removal proceedings
generally; rather, it focuses specifically on prejudice suffered
at the time of the hearing.” 982 F.2d 1088, 1096 (7th Cir. 2020).
“Otherwise,” as we added in Meraz-Saucedo v. Rosen, “any pe-
titioner could avoid forfeiture by arguing that he was preju-
diced by the loss of a substantive argument.” 986 F.3d 676, 684
(7th Cir. 2021). Here, Mejia was apprised of the date and time
of the hearing in a subsequent notice of hearing and he ap-
peared for the initial hearing as well as subsequent court
dates. See id. (collecting cases finding lack of prejudice in sim-
ilar circumstances). And had Mejia raised the defect at the
time, the government could have corrected the problem,
stopped the clock on Mejia’s continuous presence in this
country, and eliminated any doubt about whether Mejia is
now eligible to seek cancellation of removal. In short, Mejia
forfeited the objection and has demonstrated neither an ex-
cuse for the forfeiture nor prejudice from the underlying er-
ror.
   Mejia argues that the claim-processing rationale of Ortiz-
Santiago and follow-on cases ought not to apply to the stop-
No. 20-1720                                                    13

time rule, which rule has a direct bearing on his ability to seek
cancellation of removal—cancellation being a substantive ra-
ther than a procedural right. We squarely rejected this argu-
ment in Meraz-Saucedo, 986 F.3d at 684 (“This argument is
simply an attempt to dodge the claims-processing rationale
articulated in Ortiz-Santiago and rehash [the petitioner’s] prej-
udice arguments.”).
    Mejia has also attempted to distinguish Chen on the
ground that unlike Chen, who reached the 10-year eligibility
threshold for cancellation of removal while her removal pro-
ceeding was still pending, his own removal proceeding began
and ended long before he reached the 10-year mark. This is a
distinction without a difference. Chen may have had more of
an incentive to pursue any argument that might have opened
the door to cancellation of removal once she reached the 10-
year mark, but the point of the court’s holding is that she
never timely challenged the defect in the notice to appear, pe-
riod. See 960 F.3d at 451, 452 (noting that Chen could have
raised the defect in the notice to appear in the years before she
attained eligibility for cancellation of removal). That is just as
true with respect to Mejia was it was with Chen. Mejia had
every reason in 2011 and 2012 to challenge the validity of the
removal proceeding commenced by the faulty notice to ap-
pear. For that matter, although he was not yet eligible to seek
cancellation of removal, he had a comparable incentive to
keep the clock running on his continuous presence in the
United States so that he might become eligible. And just as in
Chen, had Mejia made a timely challenge to the notice, the
government could have immediately corrected the problem
and removed all doubt as to whether the clock on Mejia’s
presence in the U.S. stopped running.
14                                                           No. 20-1720

    Mejia also emphasizes that there is distinction between the
forfeiture of an objection and the equitable tolling of a time
limitation, and he urges us not to read Chen so as to foreclose
the case for equitable tolling that he makes in order to justify
the timing of his motion to reopen. We take his point that
these are distinct legal constructs. But in relevant part, both
ask whether a petitioner has slept on his rights. As Mejia him-
self acknowledges, a successful argument for equitable tolling
would require him to show that he has been diligent in the
pursuit of his rights but that an extraordinary circumstance
blocked his path. Mejia Br. 15 (citing Holland v. Florida, 560
U.S. 631, 649, 130 S. Ct. 2549, 2562 (2010)). The rationale of our
post-Pereira cases makes clear why Mejia was not diligent and
also why the timing of the Pereira decision vis-à-vis prior ad-
verse circuit precedent does not amount to an extraordinary
circumstance that prevented him from making a timely chal-
lenge to the deficient notice to appear. The statutory argu-
ment as to the deficiency was available to Mejia in 2011 and
2012, while his removal proceeding was pending, as it was to
every other alien served with such a defective notice in the
years leading up to Pereira, but he did not raise it. See Herrera-
Garcia v. Barr, 918 F.3d 558, 563 (7th Cir. 2019); see also Chen,
960 F.3d at 451.4


     4Given Mejia’s want of diligence in this respect, we have no occasion
to consider, as a countervailing equitable circumstance, the government’s
decision to allow him to remain in the U.S. for years despite being subject
to a removal order. The government might have a hard time arguing that
it would be prejudiced if Mejia were permitted to pursue cancellation of
removal now, given that it chose to let Mejia remain in the U.S. under su-
pervision. See Matter of Peña-Diaz, 20 I. & N. Dec. 841, 846 (BIA 1994). But
that argument does not excuse Mejia’s own lack of diligence in challeng-
ing the sufficiency of the notice to appear.
No. 20-1720                                                   15

                                III.
    An objection to the defect in the notice to appear served
on Mejia was one that was available to him from the outset of
his removal proceeding based on the plain language of the
statute. He forfeited the objection by not bringing it to the at-
tention of the immigration judge at that time. He has not
shown cause for the forfeiture, nor has he shown that he was
prejudiced by the defect in the notice. He is thus foreclosed
from relying on that defect now to ask the Board to reopen the
removal proceeding years after the proceeding closed in order
to seek cancellation of removal, for which he has since become
eligible. We reject Mejia’s argument for equitable tolling of the
deadlines for pursing reopening of his removal proceeding on
the same basis. Mejia’s petition for review of the Board of Im-
migration’s order sustaining the denial of his motion to reo-
pen is DENIED.